Title: From Thomas Jefferson to Edmund Randolph, 17 March 1793
From: Jefferson, Thomas
To: Randolph, Edmund



Mar. 17. 93.

Th: Jefferson incloses for the examination of the Atty. Genl. the abstract form of a patent proposed under the new law, wherein will be inserted the title only of the discovery, within the body of the instrument; and the description required by law, to be in a schedule annexed to and making part of the letters patent. This will admit the very words of the petitioner to be used, without the possibility of imputing to us either it’s legal defects, or grammatical improprieties. It will admit too of printing the whole of the letters patent with short blanks for the name of the inventor and title of his invention.
Th:J. sends an example of a patent to Saltonstall on this plan, and another prepared by Mr. Taylor on the former one, where the description was inserted in the body of the letters, from which the advantages of the former will be evident. He will thank the Atty. Genl. for his corrections of and opinion on the form, this being the first instance, and to serve as a precedent.
